Citation Nr: 1037480	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  09-09 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability 
(claimed as depression, anxiety, and nervousness).


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1983 to September 1987.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2008 
rating decision of the Department of Veterans Affairs Regional 
Office in Waco, Texas.  

In October 2009, the Veteran was scheduled for a hearing before 
the Board at VA Central Office in Washington, D.C., which he 
cancelled in September 2009 in favor of a Travel Board hearing at 
the Waco RO.  The Board remanded this claim in May 2010 to afford 
the Veteran a Travel Board hearing pursuant to his request.  The 
Veteran failed to appear for his July 2010 Travel Board hearing 
and did not request to reschedule or postpone.  The Board may 
therefore proceed with this decision.


FINDING OF FACT

The competent evidence, overall, demonstrates that the Veteran 
does not have a psychiatric disability that was incurred in or 
the result of active duty service.


CONCLUSION OF LAW

Service connection for a psychiatric disability is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including psychoses, may be presumed to 
have been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience. Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).

A disease must be shown to be of a chronic nature in service, or 
if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

The Veteran claims that he has current psychiatric problems that 
began during his time in service from September 1983 to September 
1987.  However, the available medical evidence shows that the 
Veteran was first treated for chronic anxiety in September 2002, 
approximately 15 years after separation from service.  Prior to 
2002, there is no evidence the Veteran was treated for, or 
diagnosed with, any psychiatric disability.  See Maxson v. Gober, 
230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper 
to consider the Veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy period of 
absence of complaints).  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence submitted includes VA 
treatment records from November 2005 through February 2009, and a 
February 2008 treatment summary letter from Dr. "O.".  The VA 
treatment records are silent for any complaints, treatment, or 
diagnosis of any psychiatric disability whatsoever.  Depression 
screens in March 2006 and April 2007 were negative.  In an April 
2008 pre-surgical procedure note, the Veteran gave a negative 
response when asked if he had recently experienced feelings of 
anxiety, depression, or hopelessness.  The VA treatment records 
provide evidence against this claim.

In his February 2008 treatment summary, Dr. O. noted treatment of 
the Veteran for a variety of concerns from September 2002 through 
July 2005.  He indicated that he treated the Veteran "for 
chronic anxiety, exacerbated by chronic illnesses" and that the 
Veteran "frequently felt overwhelmed and scared" and was 
treated with counseling, meditation, and relaxation.  Dr. O's 
treatment summary chronicles treatment for chronic anxiety, which 
has not been confirmed in more recent VA treatment records.  
Based on this evidence, the first requirement of a current 
disability is questionably fulfilled.

The second requirement for service connection is evidence of in-
service incurrence of an injury or disease.  The service 
treatment records (STRs) are entirely silent for any complaint, 
treatment, or diagnosis of any psychiatric disability.  The 
service records provide limited evidence against this claim, as 
they indicate no psychiatric treatment in service.

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  

The RO obtained VA treatment records, and the Veteran submitted a 
summary of private treatment with Dr. O.  While these records 
indicate psychiatric treatment between September 2002 and July 
2005 with Dr. O., they are unclear on the etiology of the 
Veteran's psychiatric disability, providing limited evidence 
against the claim in that it indicates a problem that began years 
after service with no connection with service. 

Notably, as outlined above, there are no complaints of any 
psychiatric disability in the VA treatment records November 2005 
to February 2009.  When asked about feelings of depression, 
anxiety, or hopelessness, the Veteran gave negative responses in 
March 2006, April 2007, and April 2008.  There is no current 
diagnosis of, and no current ongoing treatment for, any 
psychiatric disability.  These records provide evidence against 
this claim.

Simply stated, the Board finds that the post-service treatment 
records and the service records provide evidence, overall, 
against this claim, indicating that the Veteran does not have a 
current psychiatric disability related to service, outweighing 
the Veteran's statements regarding a problem since service.  His 
own prior statements provide factual evidence against this claim. 

With respect to the Veteran's contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

More importantly, the competent evidence of record provides 
evidence against a finding of a nexus between any current 
psychiatric disability and the Veteran's period of active service 
from September 1983 to September 1987.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Specifically, the Veteran was first treated for chronic anxiety 
some 15 years after service, with no reference to service, 
providing evidence against this claim.

In the present case, to the extent that the Veteran is able to 
observe continuity of psychiatric symptoms since service, his 
opinions are outweighed by the lack of pertinent findings of 
chronic disability in service, the lack of pertinent findings 
after service, and the lack of any competent medical opinion 
linking or indicating a link to service.  

The Board finds that the service and post-service treatment 
records provide evidence against the claim of service connection 
for a psychiatric disability, to include anxiety, depression, and 
nervousness, related to service, outweighing the lay statements 
of the Veteran, indicating a problem that began after service.  
In sum, the medical evidence demonstrates that the Veteran is not 
entitled to service connection for a psychiatric disability.  

Duties to notify and to assist

When addressing the merits of the Veteran's claim on appeal, the 
Board is required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in November 2007.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  The RO obtained 
VA treatment records, and the Veteran provided private treatment 
records and lay statements.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, there is no indication whatsoever that the Veteran 
has a current psychiatric disability that may be associated with 
his service.  The medical evidence indicates treatment for 
anxiety (exacerbated by chronic illnesses) from 2002 to 2005, 
over 15 years after separation from service, with no connection 
to service and no current treatment or diagnosis of a chronic 
psychiatric disability.  Therefore, the low threshold described 
in McLendon has not been met and a VA psychiatric examination 
does not need to be obtained.

The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal, and has not argued that any error or 
deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board has decided 
upon the merits of the appellant's appeal.  


ORDER

The appeal is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


